Citation Nr: 1607575	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  08-37 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as secondary to a left shoulder disability and/or fibromyalgia.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to a left shoulder disability and/or fibromyalgia.

3.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a left shoulder disability and/or fibromyalgia.

4.  Entitlement to service connection for an immune system disorder (claimed as endometriosis).  

5.  Entitlement to service connection for headaches. 

6.  Entitlement to service connection for diverticulitis.  

7.  Entitlement to service connection for irritable bowel syndrome. 

8.  Entitlement to a rating in excess of 20 percent for a service-connected left shoulder injury.  

9.  Entitlement to a rating in excess of 40 percent for service-connected fibromyalgia.  

10.  Entitlement to an initial rating in excess of 70 percent for an acquired psychiatric disorder, to include anxiety, depression, and insomnia. 

11.  Entitlement to an effective date earlier than October 1, 2012 for the grant of a total disability rating for individual unemployability due to service connected disabilities (TDIU).  

12.  Entitlement to an effective date earlier than October 1, 2012 for eligibility for Dependents' Educational Assistance.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1989 to March 1990, and from August 1991 to December 1991, with subsequent National Guard service until 2005. 

This appeal comes before the Board of Veterans' Appeals (Board) from April 2008 and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2010, the Veteran appeared and presented testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In July 2013, the Board reopened the service connection claims related to the right shoulder, neck and low back disabilities based on new and material evidence.  After reopening, the Board remanded the issues to the RO to issue the Veteran notice regarding secondary service connection claims, and to obtain nexus opinions to determine if the claimed disabilities are etiologically related to service, to include a service-connected disability.  Veterans Health Administration opinions were obtained and associated with the claims file in February 2015 and September 2015.  The Veteran has had an opportunity to review these opinions, and her representative provided comment in a December 2015 brief.  

The Board would like to address one of the Veteran's concerns at this juncture.  Apparently for a period of time after the Board's 2013 Remand, her paper claims file was misplaced.  The Board would like to assure her that the original file was, at some point, clearly found since the documents now before the Board date back to her initial 2005 claims, and they are originals since the date stamps are clearly evident.  Unfortunately, it does not appear the RO ever informed her the original paper file was located, but the Board assures her that it was.

In January 2016, the Veteran submitted documentation related to claims pending before the Board and those recently adjudicated by the RO.  The Veteran addressed this information to the undersigned and expressed her desire that the undersigned take action with regard to the information submitted.  Accordingly, the Board finds the Veteran's statements are consistent with a waiver of AOJ review in the first instance. 

In addition to the Veteran's submission, the VA has received several documents since the August 2014 Supplemental Statement of the Case including additional Social Security Administration records submitted in November 2014, VA treatment records from the Biloxi VA Medical Center and VA examinations conducted in August 2015.  The majority of the information received is either unrelated to the pending claims or redundant of information already available.  The examinations were conducted in relation to pending service connection and increased rating claims, which were adjudicated in the August 2015 rating decision.  The VA treatment records and Social Security Administration records denote diagnosis and treatment for the right shoulder, neck and back disabilities currently on appeal, which are already proven, but do not provide any additional information as to nexus to warrant the need for a waiver.  Furthermore, as noted in a December 2015 brief submitted by the Veteran's representative, the Veteran and the representative have had the benefit of reviewing all evidence contained in the claims file and specifically directed the Board to continue its review of the Veteran's pending claims.  The Board takes these statements as an implied waiver.  

The issues of entitlement to service connection for (1) an immune system disorder, 
(2) headaches, (3) diverticulitis, and (4) irritable bowel syndrome; entitlement to an increased rating for (1) a left shoulder disability, (2) fibromyalgia, and (3) an acquired psychiatric disorder; and entitlement to an earlier effective date for a TDIU and eligibility for DEA are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Although the Veteran injured her left shoulder in service, there is no relationship between the claimed right shoulder, lumbar spine and cervical spine disabilities to that in-service left shoulder injury, or to any other occurrence during a qualifying period of service, or to her fibromyalgia.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a right shoulder disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).

2.  The criteria for service connection for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).

3. The criteria for service connection for a cervical spine disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks service connection for a right shoulder disability, a lumbar spine disability, and a cervical spine disability either as directly related to service or alternatively, secondary to a service-connected left shoulder disability or service-connected fibromyalgia.  

Qualifying Service

Whether service connection on a presumptive basis is applicable to this claim is dependent on the Veteran's military status at the time of the in-service incurrence. Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of IADT during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident (CVA) which occurred during such training. 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ADT includes full-time duty performed for training purposes by members of the National Guard of any State. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  IADT includes duty (other than full-time duty) under sections 316, 502, 503, 504, or 505 of title 32 (32 U.S.C.A. §§ 316, 502, 503, 504, or 505), or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(4). 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing AD or ADT, from an injury incurred or aggravated while performing IADT, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during a period of IADT. 38 U.S.C.A. §§ 101(24), 106, 1110.  Presumptive periods for service connection do not apply to ADT or IADT. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The Veteran has a history of right shoulder supraspinatus tear and tendinosis, multilevel cervical spondylosis, and degenerative disc disease of the lumbar spine at L4-5, as noted in a September 2012 VA examination report.  The Veteran asserts that these current conditions are related to service under two theories of service connection, direct and secondary.   

A.  Direct Theory 

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The service treatment records contain no evidence of any specific injury to the right shoulder, low back, or neck.  A few months before entering active service, the Veteran underwent an Army National Guard enlistment examination in May 1989.   The examiner noted that the Veteran's musculoskeletal system functioned within normal limits.  In a Report of Medical History prepared by the Veteran the same day as the National Guard enlistment examination, she denied any issues related to her musculoskeletal system.  

Upon entering active military service, the Veteran attended a few sick calls, which also did not reveal any issues related to the right shoulder, neck or low back.  In February 1990, the Veteran attended sick call visits for hyperventilation and a right knee sprain.   In March 1990, shortly before separating from service, the Veteran reported injury to her left wrist as a result of a volleyball injury.  No records were obtained from the Veteran's second period of active service in 1991.  Searches for service treatment records from 1991, as well as VA treatment records from that time period, were conducted in June 2006 and August 2012, but no records were obtained. 

Therefore, there is no evidence showing the Veteran's right shoulder, neck, or back conditions were injured during her active duty service, nor does she allege such.  Rather, on her claim in 2005, she dated onset of the right shoulder condition to 2002 and onset of the neck and back conditions to 2004.

In treatment records from the Army National Guard service covering the period between 2001 and 2004, there continued to be no evidence of specific injury to the Veteran's right shoulder, neck and/or low back during known periods of ADT or IDT.  

The most significant incident affecting the Veteran during her National Guard duty occurred in April 2001 during IDT.   When the Veteran attempted the Tarzan Obstacle Course, she over extended her left arm and shoulder when she grabbed the bar in front of her with her left hand.  The bar began to turn, and the Veteran felt herself losing her grip.  She did not let go of the bar, but continued swinging in a backward motion, and heard a pop in her left shoulder and felt pain.  She then dropped to the ground.  The National Guard deemed this incident to have occurred in the line of duty, as noted in an April 2001 Statement of Medical Examination and Duty Status report.  Following the incident, the Veteran was put on a physical profile, and was later able to obtain incapacitation pay before her final separation from the National Guard.  

Throughout treatment for the left shoulder condition, she never complained of any residual issues affecting the right shoulder, neck or low back.  Her complaints focused solely on the injured left shoulder.  Additionally, no treating military medical personnel identified any residuals stemming from the accident other than the left shoulder injury.  

During National Guard duty, the Veteran also received civilian medical treatment through the VA at Fayetteville, North Carolina.  Her earliest complaints of pain concerning the neck were in November 2004, when she complained of neck stiffness and a burning sensation radiating up the spine to the left shoulder blade.  Although she was initially diagnosed with torticollis (twisted muscles beyond normal range) of the left neck and left cervical radiculopathy, MRI and x-ray scans taken within a month of this diagnosis revealed a normal cervical spine absent evidence of any degenerative changes.   Degenerative changes would not be seen until four years later in 2008, as noted in a February 2008 VA examination.  

The first complaints of a back disability were in 2004, when she complained of back pain.  An MRI scan taken roughly a year later (December 2005) revealed disc bulges at L4-5 without stenosis. The condition progressed to degenerative joint and disc disease as observed in the February 2008 VA examination report.  

No mention of any issue related to the right shoulder was raised until medical treatment in July 2007, when a rotator cuff tear of the right shoulder was diagnosed.  This was also noted in the February 2008 VA examination report. 

No examiner, including the February 2008 VA examiner, or treating professional has linked any of the claimed disabilities to the Veteran's military service on a direct basis.  The only evidence relating the Veteran's current disabilities directly to service is her own lay statements.  The Board notes that lay persons are competent to provide opinions on some medical issues. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, as to the specific issues in this case, determining the etiology of complex medical issues falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran has had medical training as an emergency medical technician (EMT), there is no evidence that she has performed extensive evaluations of herself, including reviewing diagnostic information specific to her conditions, to reach a conclusion based on her medical expertise.  Accordingly, the Board finds the Veteran's statements as to etiology are not persuasive.  

Finally, with respect to all these claims, the Veteran disputes the medical opinions (discussed more below) that discuss the fact these conditions began years after service, stating that these conditions were manifest and present at the time she was going through her Medical Board and filing her claims with VA in 2005.  She seems to be relying on the fact that the conditions manifested during her National Guard service as proof she is entitled to service connection.  That is not the case, however.  As discussed above, for a condition to be service connected based on National Guard service, it either has to be manifested during a period of active duty training or due to an injury received while on inactive duty.  There is no documentation in the National Guard records of any injury to the right shoulder, neck, and low back while on inactive duty, nor any evidence suggesting any of these conditions manifested during a period of active duty training.  The fact that the conditions were diagnosed or treated while she was a member of the National Guard does not mean service connection is warranted. 

In summary, with respect to direct service connection, the Veteran had the incident concerning her left shoulder in the National Guard and has been separately diagnosed with the right shoulder, neck and low back disabilities, but none of these conditions has been etiologically linked back to that incident or any other incident during the Veteran's qualifying service.  Accordingly, the Board must deny service connection on a direct basis.  The Board next looked at the Veteran's theory of secondary service connection. 

B.  Secondary Theory 

Alternatively, the Veteran has claimed entitlement to service connection for her right shoulder, neck and low back disabilities as either due to the service-connected left shoulder disability or fibromyalgia.  The Veteran has been service-connected for a left shoulder injury since July 17, 2007 and for fibromyalgia since October 18, 2006.  On her 2005 claims form, she dated onset of the right shoulder condition to 2004 and onset of the back and neck conditions to 2002.  

In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other. Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509   (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

Although the Veteran has also made assertions that the claimed disabilities are related to service-connected impairments, again, she has insufficient medical basis to make such assertions.  Even though the Veteran has medical training as an EMT, which provides her more knowledge than lay person, she is not competent to determine the etiology of complex conditions such as her right shoulder, neck and low back disabilities.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Without the benefit of evaluating her medical record including diagnostic test results, the Veteran's statements amount to mere speculation.  Moreover, even acknowledging her training as an EMT, the medical opinions on secondary service connection were provided by medical doctors, and their opinions significantly outweigh her assertions.

1.  Right Shoulder

The only opinion regarding nexus with sufficient rationale is from the VHA medical expert from September 2015, who is an orthopedic surgeon.  The ultimate opinion is that it was less likely than not that the Veteran's service connected left shoulder impingement syndrome had caused or permanently worsened her right shoulder.  The condition is "very common" within the general population and is generally associated with chronic use and comes to light during exacerbation of pain.  Although it is logical that the Veteran would do more with her right arm (dominant) due to the left shoulder issue, and this may cause intermittent flares of the right shoulder pain, it still remains less likely that the right shoulder condition was caused or worsened by the left shoulder condition.  The opinion was based on the progression of the Veteran's symptoms and a review of medical literature demonstrating this condition is extremely common in the general population.  

The examiner also found the right shoulder disability was not caused or worsened by the Veteran's service connected fibromyalgia.  Fibromyalgia is neurosensory condition.  There was no medical literature that states that fibromyalgia weakens rotator cuff tendons making them more susceptible to injury.  A rotator cuff injury is mechanical therefore cannot be caused by a medical process such as fibromyalgia.  Therefore, it was less likely than not to have caused or permanently worsened the Veteran's right shoulder disability. With the only probative opinion being against secondary service connection, the Board denies the Veteran's claim. 


2.  Cervical Spine

Due to the lack of treatment records relating the cervical spine disability to the left shoulder injury, VA scheduled the Veteran for examinations in February 2008 and September 2012.  Both examiners opined that the cervical spine disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.   The February 2008 examiner did not provide a rationale for her assessment, but the September 2012 examiner provided a rationale.  The rationale provided was that the condition was diagnosed 18 years post service, and there is no clinical correlation between the neck and left shoulder injury.  The examiner found the conditions unrelated and likely related to age.  

Due to the complexities of the matter before the Board, the undersigned obtained a VHA opinion to clarify the issue of etiology, which was prepared in February 2015 by a neurosurgeon.  The physician focused less on direct correlation, and relied upon an argument made by the Veteran that the neck condition was created through changes in movement to minimize pain in the affected left shoulder resulting in  increased pain in the neck by aggravating the Veteran's fibromyalgia.  A December 2007 VA examination had identified four trigger points in the right paravertebral region of the cervical spine. 

The VHA examiner opined that the Veteran's cervical spine disability was less likely than not caused by or permanently worsened by the service connected left shoulder impingement or fibromyalgia.  In the rationale, the examiner began by saying that cervical spondylosis is a common condition.  The exact cause of the condition is not generally known, but believed to be related to the progressive deterioration of joints with age and may be accelerated by traumatic events.  The examiner found no evidence that any compensatory maneuvers, as asserted by the Veteran, accelerated the degenerative conditions of the spine.  The examiner noted that the Veteran underwent treatment for her cervical spine disability including physical therapy, injections, and acupuncture of the neck and left shoulder.  The original 2004 MRI was normal and a MRI conducted in 2008 revealed multilevel cervical spondylosis.   Ultimately, the examiner based the negative opinion on the progression of imaging findings, reported examinations, and review of literature which does not support compensatory mechanisms as leading to progressive disc disease.  

Although the examiner did not doubt the Veteran's claims, he noted that there was no medical literature to support the causative connection between the service-connected conditions and the development of the new current conditions.  Furthermore, the fact that all of the claimed conditions are common in the general population, makes it even more difficult to identify a causal relationship. 

In response, the Veteran has submitted an article from the National Institutes of Health that discusses pain treatments used by persons with spinal cord injuries with chronic pain.  The key issue in this case is one of nexus between the claimed conditions and a service-connected condition.  The type of treatment and effectiveness is not at issue here.  More importantly, there is no evidence the Veteran sustained a traumatic spinal cord injury.  As noted earlier, the injury to the left shoulder was localized and the contemporaneous treatment records do not support any assertion that the injury extended to other parts of the Veteran's body. The statement that the Veteran relies upon to "prove" that she could have developed additional symptoms through over use, is not proved by this article.  The article states that poor posture and over use can be aggravating conditions from musculoskeletal pain problems, but this article does not in itself prove that the Veteran's particular condition has resulted from such overuse.  In fact, as discussed above, the VHA opinion is clearly negative on that point.  The VHA opinion which considers the Veteran's specific medical history and progression of her disorders carries far more evidentiary value that a general treatise article.  Unfortunately, the probative medical evidence outweighs the Veteran's submission and secondary service connection is denied. 

3.  Lumbar Spine

The February 2008 examiner opined that the lumbar spine disability was not related to the left shoulder disability, but did not provide a rationale for the opinion.  For clarification, the Board obtained an opinion by the VHA medical expert in February 2015, who, again, is a neurosurgeon.   The VHA examiner opined that the lumbar spine disability was less likely than not caused or permanently worsened by service-connected left shoulder impingement syndrome or fibromyalgia.  The rationale provided was that degenerative disc disease is common, and there is no evidence that using compensatory maneuvers would lead to the development of progressive disc disease, either as a result of fibromyalgia or the left shoulder disability.  Although the examiner did not doubt the Veteran's claims, he noted that there was no medical literature to support the causative connection between the service-connected conditions and the development of the new current conditions.  Furthermore, the fact that all of the claimed conditions are common in the general population, makes it even more difficult to identify a causal relationship. 

In response to the Veteran's submitted a spinal cord study discussed above in the cervical spine disability section.  Again, this article is too general, and does not prove the issue that the Veteran says the article proves - supporting over use as a cause of her pain.  Also, the opinion of a neurosurgeon, who considered this Veteran's medical history, carries far more evidentiary value than a general scientific article.

In reviewing all matters before the Board, the undersigned understands the Veteran's continued frustration with the VA appeals process.  However, we must rely upon the evidence as presented to determine if service connection is warranted.  Even though the Veteran feels strongly that her claimed conditions are related to the left shoulder condition and/or fibromyalgia, the medical opinion evidence says otherwise.  In this instance, the evidence is not in relative equipoise.  All of the medical opinions received thus far are against a finding of service connection.  The only positive evidence presented is from the Veteran in the form of lay statements, and general articles, which are simply not as persuasive as the opinions provided by medical doctors and based on the Veteran's medical history and review of pertinent literature.  


VA's Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  Notice was provided in a letter the RO sent to the Veteran in August 2007 and August 2012 including special notice required for claims of reopening based on new and material evidence.  See Quartuccio v. Principi, 16 Vet. App. 183   (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was also provided notice in December 2013, post-Board remand, to discuss what is needed to prove claims of secondary service connection.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case by obtaining available service treatment records, post-service treatment records, and any other documentation requested by the Veteran that could be obtained.  Social Security Administration records were obtained in August 2008.   Only a handful of service treatment records from the Veteran's first period of service and records from her service in the National Guard were received.  In June 2006, the RO issued a Formal Finding on the Unavailability of Service Treatment Records.  In August 2012, a formal finding of unavailability for medical records from 1991 was associated with the claims file.  There is a heightened obligation to assist a claimant in the development of his case and a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule in cases such as this where records are presumed to have been or were destroyed while the file was in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

As noted above, the Veteran has been afforded VA examinations pertaining to the issue on appeal including in December 2007, February 2008, and September 2012.  The examination reports reflect that the examiners reviewed the Veteran's medical records, recorded her complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  VA also obtained expert medical opinions in August 2015 and September 2015 related to the pending claims based on a comprehensive review of the claims file.  

The Veteran was also provided a hearing with the undersigned VLJ. VA also has duties when an RO official or VLJ conduct a hearing. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). When a VLJ conducts a hearing, she must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned VLJ specifically addressed the pending service connection claims.  The Veteran was asked questions by both her representative and the VLJ to determine whether additional relevant evidence existed that had not been obtained, such as whether she had recently received any treatment and the reasons for her assertions of service connection.  There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 
38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal. The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103   (2005).






	(CONTINUED ON NEXT PAGE)

 ORDER

Service connection for a right shoulder disability is denied. 

Service connection for a cervical spine disability is denied. 

Service connection for a lumbar spine disability is denied. 


REMAND

It is well-established that any statutory tribunal, like the Board, must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated. Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

To have jurisdiction to review an RO denial, the Board must have before it a timely Substantive Appeal. A timely appeal requires, first, a written NOD within one year after the date of notice of the RO denial.  A NOD is a written statement of a claimant or her representative expressing dissatisfaction with an adjudicative determination of the agency of original jurisdiction (AOJ or RO) and a desire to contest it.  38 C.F.R. § 20.201.  ("The Notice of Disagreement should be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review."); see Collaro v. West, 136 F.3d 1304, 1308 -09 (Fed. Cir. 1998) (finding that a "vague NOD" was sufficient).  When the record contains a NOD as to an issue and no SOC, the issue must be remanded to the originating agency to issue a SOC and to provide the claimant an opportunity to perfect the appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In a January 2016 notice to the undersigned Veterans Law Judge, the Veteran indicated disagreement with the outcome of an August 2015 rating decision, based on her questioning the adequacy of the provided VA examinations and her assertion that her claim for TDIU was filed long before 2012.  Since this notice comes within a year of the rating decision, the Board has interpreted it as a Notice of Disagreement and directs the RO to prepare a SOC for the Veteran on the issues noted, as well as notify the Veteran of the process to perfect her appeal to Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  Considering the Veteran's financial hardship, the RO should expedite issuing the statement of the case.

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran and her representative addressing the issues adjudicated in the August 2015 rating decision, noting the documents the Veteran submitted in January 2016 in support of these claims.  The Veteran and representative should be advised of the time limit in which to file a substantive appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


